DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 25 October 2021 containing amendments to the claims and remarks.
Claims 19-22 are pending.
The previous rejection of claims 19-22 under 35 U.S.C. 103(a) is withdrawn in view of Applicant’s amendments to the claims.
Claims 19-22 are allowed.

Claim Interpretation
Applicant has amended the preamble to independent claim 19 to recite “an atmospheric distillation tower system” and “a refinery.”  Because Examiner finds that these elements impart a structural difference to the claimed system, Examiner also finds that these are required elements of the claimed system.1

Allowable Subject Matter
Claims 19-22 are allowed in view of Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Pauly (US 4,942,133) and Braden (US 5,965,785).  Pauly .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or 

/Randy Boyer/
Primary Examiner, Art Unit 1771

	
	


    
        
            
        
            
        
            
    

    
        1 See MPEP 2111.02(II) (“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.  If so, the recitation serves to limit the claim.  See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)”).